Citation Nr: 0002532	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from August 1944 to 
July 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  


REMAND

The appellant asserts that he is entitled to unemployability 
benefits because his service-connected disabilities prevent 
him from obtaining and maintaining any substantially gainful 
employment.  Those disabilities consist of ligamentous strain 
of the left knee with degenerative arthritis, rated 50 
percent disabling; tinnitus, rated 10 percent disabling; 
osteoarthritis of both sacroiliac joints, rated 10 percent 
disabling; erosive gastritis, rated 10 percent disabling, 
residuals of amputation of the distal phalangeal joint of the 
left fourth toe, rated 10 percent disabling, and bilateral 
hearing loss, rated noncompensably disabling.  The combined 
disability evaluation for the appellant's service-connected 
disorders is 70 percent.  

In accordance with 38 U.S.C.A. § 5107, and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), the appellant has presented 
a well-grounded claim for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities because he claims his service-
connected disabilities have worsened to the point that he is 
unable to perform substantially gainful employment.  The 
Board notes that claims for increased evaluations are 
generally considered to be well grounded.  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

In presenting argument with regard to his claim, the 
appellant indicated on his September 1998 Substantive Appeal 
that medical records at three Tennessee VA medical 
facilities, at Chattanooga, Nashville, and Murfreesboro, 
would clearly show that he was unemployable.  The Board notes 
that the medical evidence considered by the February 1998 
rating decision that denied the appellant's claim consisted 
only of a November 1997 VA medical examination report, which 
does not appear to be very comprehensive and does not address 
the degree of functional impairment caused by each of the 
appellant's service-connected disabilities.  The claims file 
does not contain any VA outpatient records dated since 1993, 
with the exception of X-rays taken of the cervical and lumbar 
spine in January 1996, and X-rays taken of the feet in 
January 1996, July 1995, and May 1995.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA's "duty to assist" 
includes helping the veteran obtain facts and evidence that 
might help him to sustain his burden of proof or develop the 
facts of his claim, once he has submitted a well-grounded 
claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  The 
Court has also has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, in order to 
obtain additional medical evidence and to insure that the 
appellant receives his procedural due process rights and fair 
process rights, the Board finds that this claim must be 
remanded for the following actions:

1.  The RO should contact the VA medical 
facilities at Chattanooga, Nashville, and 
Murfreesboro, Tennessee, for the purpose of 
obtaining all medical records pertaining to the 
appellant since 1993.  Any records obtained 
should be associated with the claims file.

2.  After the above requested actions have been 
completed, the RO should review the appellant's 
claim.  If the benefit sought on appeal remains 
denied, a supplemental statement of the case 
should be furnished to the appellant and his 
representative, and they should be afforded the 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


